Per Curiam.

Appeal is taken from an order of the. County Court of Rensselaer County which granted defendants’ motion to suppress, upon their retrial, their allegedly involuntary confessions (Code Grim. Pro., § 813-g’).
It seems to be undisputed that the confessions were without the constitutional guidelines subsequently established for custodial interrogation by Miranda v. Arizona (384 U. S. 436). The defendants’ first trial was had prior to the Miranda decision and their inculpatory statements were properly received, after a Huntley, hearing; as was indicated in our decision directing a new trial for legal error unrelated to the Miranda rule (26 A D 2d 736, 737). The District Attorney contends that Miranda, having been inapplicable to the first trial, cannot be invoked upon the retrial. The constitutional rights conferred by Miranda, however, are in essence evidentiary and procedural and thus, under long-settled principles, are effective to exclude the confessions on the retrial, as on any other trial commenced after the June 13, 1966 decision date of Miranda. (See Johnson v. New Jersey, 384 U. S. 719; People v. McQueen, 18 N Y 2d 337.)*
The retrial is completely de novo, the first trial having been completed; and the appellate process having been concluded upon the People’s failure to appeal from our order. Our determination is, of course, consistent with the provision of section 464 of the Code of Criminal Procedure that “ The granting of a new trial places the parties in the same position as if no trial had been had ” and the provision of section 544 thereof that a new trial “ shall proceed in all respects as if no trial had.been had.”
The order should be affirmed.

 The citation by the minority of eases decided in other States constrains ns to note that in the Federal and State jurisdictions in which this retrial problem has been encountered a majority of the decisions have held Miranda applicable. (See Gibson v. United States, 363 F. 2d 146; United States ex rel. Pierce v. Pinto, 259 F. Supp. 729, affd. 374 F. 2d 472; State v. Brock, 101 Ariz. 168; People v. Doherty, 67 Cal. 2d 9; State v. Ruiz, 49 Hawaii 504; State v. McCarther, 197 Kan. 279; Creech v. Commonwealth, 412 S. W. 2d 245 [Ky., 1967]; State v. Shoffner, 31 Wis. 2d 412; and, contra, Jenkins v. State, 230 A. 2d 262 [Del., 1967]; People v. Worley, 227 N. E. 2d 746 [Ill., 1967]; State v. Vigliano, 50 N. J. 51; and contra, also, is the only reported New York case, People v. La Belle, 53 Misc 2d 111.)